ThermoEnergy Corporation


Bridge Loan Agreement


This Bridge Loan Agreement (this “Agreement”) made this 10th day of March 2010
but effective as of March 1, 2010 by and among ThermoEnergy Corporation, a
Delaware corporation having its principal place of business in Little Rock,
Arkansas (the “Borrower”) and the individual and entities named on Schedule I
hereto  (collectively, the “Lenders”).


WHEREAS, the Borrower and certain of the Lenders are parties to a certain
Securities Purchase Agreement dated as of November 19, 2009 (the “Series B
Agreement”) pursuant to which such Lenders have purchased from the Borrower
shares of the Series B Convertible Preferred Stock of the Borrower (the “Series
B Stock”) and Common Stock Purchase Warrants entitling the holders thereof to
purchase shares of the Common Stock of the Borrower (the “Warrants”); and


WHEREAS, pursuant to the Series B Agreement, certain of the Lenders are
obligated, upon the satisfaction of certain conditions set forth in the Series B
Agreement (the “Third and Fourth Tranche Conditions”), to purchase from the
Borrower additional shares of Series B Stock and additional Warrants (the “Third
and Fourth Tranche Securities”);  and


WHEREAS, the Borrower requires cash to fund their operations prior to the
satisfaction of the Third and Fourth Tranche Conditions; and


WHEREAS, the Lenders are prepared to make loans to the Borrower on the terms and
conditions herein set forth;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Borrowers and the Lenders agree
as follows:
 
ARTICLE 1


Loans


Section 1.1.  Issuance of Notes.  The Borrower hereby agrees to issue to each
Lender a Convertible Promissory Note in substantially the form attached here to
Exhibit A (the “Notes”) in the original principal amount set forth opposite the
name of such Lender on Schedule I attached hereto under the heading
“Commitment”.


Section 1.2. Draw Downs.  No later than 5 business days prior to the end of each
month, the Borrower will deliver to the Lenders an operating budget for the
succeeding month  (the “Monthly Budgets”) indicating the amount of cash that the
Borrower desires to be advanced by the Lenders under the Notes to fund
operations for such month (the “Draw”).  Unless the Lenders (acting by the vote
of the holders of at least 66⅔% of the then outstanding principal amounts of the
Notes) reject a Monthly Budget no later than 3 business days after delivery, on
the first business day of such succeeding month each Lender shall deliver to the
Borrower, by wire transfer, its applicable percentage of the Draw, as calculated
in accordance with the Lenders’ respective Participation Percentages as set
forth on Schedule I attached hereto under the heading “Participation
Percentage”). Notwithstanding the foregoing, any Lender may, but shall not be
obligated to, advance under the Notes an amount greater than its respective
Participation Percentage of any Draw (an “Advance”) and the amount of any such
Advance shall be credited against subsequent Draws.
 

--------------------------------------------------------------------------------


 
Section 1.3.  Security Interest in Collateral.  The obligation of the Lenders to
advance funds against any Draw is expressly conditioned on the Borrower’s
execution and delivery of a Security Agreement in substantially the form
attached hereto as Exhibit B (the “Security Agreement” and, together with this
Agreement and the Notes, the “Transaction Documents”) granting to the lenders a
security interest in substantially all of the assets of the Borrower.
 
Section 1.4. Additional Closing Deliveries.  At the Closing, the Borrower shall
deliver or cause to be delivered to each Lender the following:


 
(i)
The Security Agreement; and



 
(ii)
The Notes; and



 
(iii)
Copies of resolutions of the board of directors of the Borrower approving the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby, in each case certified by the Secretary of
the Borrower to be in full force and effect on the Closing Date.

 
ARTICLE 2


Representations and Warranties


Section 2.1.  Representations and Warranties of the Borrower. The Borrower
hereby makes the following representations and warranties to the Lenders:


 
(a)
Organization and Qualification. The Borrower is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Borrower is not in violation
of any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Borrower is duly qualified to conduct
its respective business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and no proceedings have been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, such power and authority
or qualification.  For purposes of this Agreement, the term “Material Adverse
Effect” shall mean any of (i) a material and adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material and
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Borrower, taken as a whole, or (iii) a
material impairment of the Borrower’s ability to perform on a timely basis their
obligations under any Transaction Document.

 
2

--------------------------------------------------------------------------------


 
 
(b)
Authorization; Enforcement. The Borrower has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Borrower and the consummation by the Borrower of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Borrower and no further action is required by the Borrower in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Borrower and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.



 
(c)
No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Borrower and the consummation by the Borrower of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Borrower’s certificate of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
or (except as contemplated by the Security Agreement) result in the imposition
of any lien upon any of the material properties or assets of the Borrower
pursuant to, any agreement, credit facility, debt or other instrument or other
understanding to which the Borrower is a party or by which any property or asset
of the Borrower is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Borrower is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Borrower is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.



 
(d)
Filings, Consents and Approvals. The Borrower is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Borrower of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than the filing of a financing statement on Form UCC-1 with the
Secretary of State of the State of Delaware.



 
(e)
Issuance of the Notes. The Notes have been duly authorized.  Each Note, when
issued in accordance with this Agreement, will be duly and validly issued.



 
(f)
SEC Reports; Financial Statements.  The Borrower has filed all reports required
to be filed by it under the Securities Act of 1933 (the “Securities Act”) and
the Securities Exchange Act of 1934 (the “Exchange Act”) for the twelve months
preceding the date hereof (or such shorter period as the Borrower was required
by law to file such reports) (the foregoing materials, being collectively
referred to herein as the “SEC Reports”).  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Borrower
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Borrower and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 
3

--------------------------------------------------------------------------------


 
 
(g)
Compliance. Except as has been disclosed to the Lenders in writing, the Borrower
(i) is not in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Borrower under), nor has the Borrower received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is not in violation of any order of
any court, arbitrator or governmental body, or (iii) is not and has not been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.



 
(h)
Title to Assets. Except as has been disclosed to the Lenders in writing, the
Borrower has good and marketable title in fee simple to all real property owned
by it that is material to its businesses and good and marketable title in all
personal property owned by it that is material to its businesses, in each case
free and clear of all liens, except for liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Borrower. Any real property and
facilities held under lease by the Borrower and its subsidiaries are held by
them under valid, subsisting and enforceable leases of which the Borrower and
its subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.



 
(i)
Patents and Trademarks. The Borrower and its subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). The
SEC Reports describe all claims and Actions made or filed by others against the
Borrower deemed material by the Borrower to the effect that Intellectual
Property Rights used by the Borrower or any subsidiary violate or infringe upon
the rights of such claimant. Except as set forth in the SEC Reports, to the
knowledge of the Borrower, all of the Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.



 
(j)
Insurance. The Borrower and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Borrower and
its subsidiaries are engaged. The Borrower has no reason to believe that it will
not be able to renew its and the subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
the market for the Borrower’s and such subsidiaries’ respective lines of
business.

 
4

--------------------------------------------------------------------------------


 
 
(k)
Solvency. Based on the financial condition of the Borrower as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Borrower’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Borrower, and projected capital
requirements and capital availability thereof; and (ii) the current cash flow of
the Borrower, together with the proceeds the Borrower would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Borrower does not intend to incur
indebtedness beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).



 
(l)
Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Borrower to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement. The Lenders shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Lenders pursuant to written agreements
executed by the Lenders which fees or commissions shall be the sole
responsibility of the Lenders) made by or on behalf of other persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 
Section 2.2.  Representations and Warranties of the Lenders.  Each Lender,
severally and not jointly, hereby represents and warrants to the Borrower as to
itself as follows:


 
(a)
Authority. This Agreement has been duly executed by such Lender, and when
delivered by the Lender in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Lender, enforceable against him or
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.



 
(b)
Investor Status. Such Lender is an “accredited investor” as defined in Rule
501(a) under the Securities Act.



 
(c)
Access to Information. Such Lender acknowledges that he or it has been afforded
(i) the opportunity to ask such questions as he has deemed necessary of, and to
receive answers from, representatives of the Borrower concerning the terms and
conditions of the offering of the Notes and the merits and risks of making loans
to the Borrower under the Notes; (ii) access to information about the Borrower
and its subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
him to evaluate his investment; and (iii) the opportunity to obtain such
additional information that the Borrower possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 
5

--------------------------------------------------------------------------------


 
ARTICLE 3


Series B Agreement
 
Section 3.1    Amendment of Series B Agreement. The Series B Agreement is hereby
amended (i) to add as parties thereto the Lenders who were not, heretofore,
parties to such Series B Agreement and (ii) to delete in there entirety
Schedules B and C to such Series B Agreement and to substitute in place thereof
the Schedules B and C attached hereto.  In all other respects, the Series B
Agreement shall remain in full force and effect without alteration or amendment.


Section 3.2    Conversion of Notes.  The outstanding principal amount, and all
accrued and unpaid interest thereon, shall be surrendered by the Lenders in
satisfaction of their obligations pursuant to Section 2.4 of the Series B
Agreement to the Borrower the “Purchase Price” (as such term is defined in the
Series B Agreement) for the “Securities” (as such term is defined in the Series
B Agreement) to be purchased by such Lender at the “Third Tranche Closing” (as
such term is defined in the Series B Agreement) and, if the principal amount and
accrued and unpaid interest on such Lender’s Note exceeds the Purchase Price
payable by such Lender at the Third Tranche Closing, the balance shall be
applied against the Purchase Price payable by such lender for the Securities to
be purchased by such Lender at the “Fourth Tranche Closing” (as such term is
defined in the Series B Agreement).  Accrued and unpaid interest on the Notes
shall be applied against the Purchase Prices first, with the principal amounts
of the Notes being applied against any remaining portion of the Purchase Prices.


Section 3.3    Warrant Exercise Price.   Notwithstanding anything to the
contrary contained in the Series B Agreement or the schedules thereto, the
exercise price of the “Warrants” (as such term is defined in the Series B
Agreement) issuable to the Lenders at the Third Tranche Closing or the Fourth
Tranche Closing for which the Purchase Price is paid by surrender of Notes as
provided in Section 3.1 shall be $0.30 per share.  The exercise price of any
Warrants issuable to the Lenders at the Third Tranche Closing or the Fourth
Tranche Closing for which the Purchase Price is paid other than by surrender of
Notes shall remain $0.50.


Section 3.4     Additional Warrant Coverage.  In the event a Lender makes an
Advance pursuant to Section 1.2, the number of “Warrant Shares” (as such term is
defined in the Series B Agreement) issuable upon exercise of Warrants issued at
the Third Tranche Closing or the Fourth Tranche Closing attributable to the
portion of the Purchase Price paid by such Advance shall be increased by a
factor of 25% over the number of Warrant Shares issuable to such Lender as set
forth on Schedule B or Schedule C to the Series B Agreement, as the case may be,
so that with respect to the amount of any Advance the Warrant coverage shall be
250% rather than 200%.


ARTICLE 4


Miscellaneous
 
Section 4.1.     Additional Parties.    From time to time on or before the
“Third Tranche Closing Date” (as such term is defined in the Series B
Agreement), this Agreement may be amended by the Borrower, with the consent of
Lenders holding at least 66⅔% of the principal amount of the then outstanding
Notes, to add as parties hereto one or more persons or entities as additional
Lenders and/or to permit any Lender to increase the amount of his or its
Commitment; provided, however, that the aggregate amount of such additional
Commitments (whether from Lenders already party hereto or from new Lenders)
shall not exceed $2,000,000.  Upon any such amendment, (i) Schedule I hereto
shall be amended to reflect the addition of such additional Lender or Lenders
and/or such increase in the Commitment of a Lender, and the Participation
Percentage of all Lenders shall be adjusted proportionately and (ii) such
additional Lender or Lenders shall become parties to the Series B Agreement and
Schedules B and C to the Series B Agreement shall be amended to reflect such
additional Commitments.
 
6

--------------------------------------------------------------------------------




Section 4.2.     Fees and Expenses.  Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Borrower
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.


Section 4.3.      Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents and exhibits.
 
Section 4.4.      Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder or under the other
Transaction Documents shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile or other electronic transmission
(provided the sender receives a machine-generated confirmation of successful
transmission) prior to 5:30 p.m. (Eastern time) on a business day, (b) the next
business day after the date of transmission, if such notice or communication is
delivered via facsimile or other electronic transmission later than to 5:30 p.m.
(Eastern time) on a business day or on a day that is not a business day, (c) the
business day following the date of mailing, if sent by U.S. Express Mail or
other nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is addressed. The address for such
notices and communications shall be as follows, if to the Borrower, at its
corporate offices in Worcester, Massachusetts, and if to any Lender, at his or
its address set forth Schedule I hereto, or such other address as may be
designated in writing hereafter, in the same manner, by the addressee.


Section 4.5.       Amendments; Waivers; No Additional Consideration.  No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Borrower and by Lenders holding at least 66⅔% of the
principal amount of the then outstanding Notes.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Lender to amend or consent to a waiver or modification of
any provision of any Transaction Document unless the same consideration is also
offered to all Lenders who then hold Notes.


Section 4.6.       Construction.  The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
7

--------------------------------------------------------------------------------




Section 4.7.       Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Borrower may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Lenders holding at least 66⅔% of
the principal amount of the then outstanding Notes. A Lender may assign any or
all of his rights under this Agreement to any person to whom such Lender assigns
or transfers its Note, provided such transferee agrees in writing to be bound by
the provisions hereof that apply to a “Lender.”


Section 4.8.        No Third-Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.


Section 4.9.        Governing Law and Jurisdiction.  This Agreement and the
rights of the parties hereunder shall be construed and enforced in accordance
with the laws of the State of Delaware applicable to agreements executed and to
be performed wholly within such state and without regard to principles of
conflicts of law.  Each party irrevocably (a) consents to the jurisdiction of
the federal and state courts situated in or having jurisdiction over Wilmington,
Delaware in any action that may be brought for the enforcement of this
Agreement, and (b) submits to and accepts, with respect to its properties and
assets, generally and unconditionally, the in personam jurisdiction of the
aforesaid courts, waiving any defense that such court is not a convenient
forum  In any such litigation to the extent permitted by applicable law, each
party waives personal service of any summons, complaint or other process, and
agrees that the service thereof may be made either (i) in the manner for giving
of notices provided in the Notes or (ii) in any other manner permitted by law.


Section 4.10.     Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities.


Section 4.11.      Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof notwithstanding any subsequent failure or refusal to
deliver an original signed in ink.


Section 4.12.      Severability.  If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


Section 4.13.      Payment Set Aside.  To the extent that the Borrower makes a
payment or payments to any Lender pursuant to any Transaction Document or any
Lender enforces or exercises its rights thereunder, and such payment or payments
or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Borrower, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 

ThermoEnergy Corporation   The Quercus Trust                     By: /s/ Cary G.
Bullock         By:    /s/ David Gelbaum               

 
Empire Capital Partners, ltd
By: Empire Capital Management, llc,
its Investment Manager
 
Empire Capital Partners, lp
By: Empire gp, llc, its General Partner
                    By: /s/ Peter Richards          By:    /s/ Peter
Richards                             

Empire Capital Partners Enhanced Master Fund, ltd
By: Empire Capital Management, llc,
its Investment Manager
 
 
                    By: /s/ Peter Richards            /s/ Robert S. Trump      
      Robert S. Trump

 

Focus Fund, l.p.                         By: /s/ J. Winder Hughes III           
           

 
 
9

--------------------------------------------------------------------------------


 
Schedule I


Lender
Commitment
3rd Tranche Participation Percentage
4th Tranche Participation Percentage
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
 
$1,200,000
 
63.16%
 
0%
Robert S. Trump
89 10th Street
Garden City, NY 11530
 
$600,000
 
15.79%
 
37.50%
Focus Fund L.P.
P.O. Box 389
Ponte Vedra, FL 32004
 
$200,000
 
5.26%
 
12.50%
Empire Capital Partners, LP
One Gorham Island, Suite 201
Westport, CT 06880
 
$233,333
 
5.26%
 
16.67%
Empire Capital Partners, Ltd
One Gorham Island, Suite 201
Westport, CT 06880
 
$233,333
 
5.26%
 
16.67%
Empire Capital Partners Enhanced Master Fund, Ltd
One Gorham Island, Suite 201
Westport, CT 06880
 
$233,333
 
5.26%
 
16.67%

 
10

--------------------------------------------------------------------------------


 
Schedule B
 
Investor
Third Closing Purchase Price
Third Closing Shares
Third Closing Warrant Shares
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
$1,200,000
500,000 shares
4,800,000 shares
Robert S. Trump
89 10th Street
Garden City, NY 11530
$300,000
125,000 shares
1,200,000 shares
Empire Capital Partners, LP
One Gorham Island,
Suite 201
Westport, CT 06880
$100,000
41,667 shares
400,000 shares
Empire Capital Partners, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
$100,000
41,667 shares
400,000 shares
Empire Capital Partners Enhanced Master Fund, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
$100,000
41,667 shares
400,000 shares
Focus Fund L.P.
P.O. Box 389
Ponte Vedra, FL 32004
$100,000
41,667 shares
400,000 shares

 
11

--------------------------------------------------------------------------------


 
Schedule C
 
Investor
Fourth Closing Purchase Price
Fourth Closing Shares
Fourth Closing Warrant Shares
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
0
0  shares
0 shares
Robert S. Trump
89 10th Street
Garden City, NY 11530
$300,000
125,000 shares
1,200,000 shares
Empire Capital Partners, LP
One Gorham Island,
Suite 201
Westport, CT 06880
$133,333
55,555 shares
533,332 shares
Empire Capital Partners, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
$133,333
55,555 shares
533,332 shares
Empire Capital Partners Enhanced Master Fund, Ltd
One Gorham Island,
Suite 201
Westport, CT 06880
$133,333
55,555 shares
533,332 shares
Focus Fund L.P.
P.O. Box 389
Ponte Vedra, FL 32004
$100,000
41,667 shares
400,000 shares

 
12

--------------------------------------------------------------------------------

